
	

114 HR 3600 IH: To amend title 5, United States Code, to limit the instances in which official time may be granted to employees of the Internal Revenue Service, and for other purposes.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3600
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Holding (for himself and Mr. Roskam) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to limit the instances in which official time may be granted
			 to employees of the Internal Revenue Service, and for other purposes.
	
	
		1.Limitation on official time for Internal Revenue Service employees
 (a)In generalSection 7131 of title 5, United States Code, is amended by adding at the end the following:  (e)The authority provided under subsection (d) shall not be available to the Internal Revenue Service..
 (b)Conforming amendmentSubsection (d) of section 7131 of title 5, United States Code, is amended by inserting and subsection (e) after preceding subsections. (c)ApplicationThe amendments made by subsections (a) and (b) shall apply to any collective bargaining agreement entered into after the date of enactment of this section.
			
